Citation Nr: 0501312	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  94-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to May 12, 1998, for residuals of a left distal fibula 
fracture.  

2.  Entitlement to an increased evaluation for residuals of a 
left distal fibula fracture, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for headaches, 
currently rated as 30 percent disabling.

4.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 0 percent disabling.

5.  Entitlement to an increased evaluation for a scar on the 
abdomen, currently rated as 0 percent disabling.  

6.  Evaluation of residuals of a right ulna fracture, 
currently rated as 10 percent disabling.  

7.  Entitlement to service connection for reflex sympathetic 
dystrophy syndrome of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1972 to July 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating decision, dated in July 1998, the agency of 
original jurisdiction (AOJ) granted a 20 percent evaluation 
for residuals of a left distal fibula fracture.  In November 
2002, the AOJ assigned a 30 percent evaluation for migraine 
headaches.  Since the increase to 20 percent for residuals of 
a left distal fibula fracture and to 30 percent for migraine 
headaches did not constitute a full grant of the benefit 
sought, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In August 
2000, the matters were remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in May 2000 in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  There has been no significant change in the appellant's 
residuals of a left distal fibula fracture during the appeal 
period.  

2.  The left distal fibula fracture is healed.  There is full 
extension and full flexion of the left knee and any left 
ankle impairment is not related to the history of a left 
distal fibula fracture. 

3.  Headaches are manifested by characteristic prostrating 
attacks.  

4.  Headaches are not productive of severe economic 
inadaptability.  

5.  The appellant's hemorrhoids are not large or thrombotic 
and irreducible, with excessive redundant tissue evidencing 
frequent recurrences.  

6.  A scar on the abdomen is not superficial, poorly 
nourished, or tender or painful, does not cause limited 
motion, and does not cover an area of 144 square inches or 
greater.

7.  The right ulna fracture is healed.  At worst, supination 
is 80 degrees with pain and pronation is 75 degrees with 
pain.  

8.  The appellant has a diagnosis of reflex sympathetic 
dystrophy syndrome of the right upper extremity.  

9.  Reflex sympathetic dystrophy syndrome of the right upper 
extremity is secondary to service-connected residuals of a 
right ulna fracture.  


CONCLUSIONS OF LAW

1.  A uniform 20 percent evaluation for residuals of a left 
distal fibula fracture is warranted during the appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, 
Diagnostic Code 5262.  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left distal fibula fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); § 4.71a, Diagnostic Code 
5262.  

3.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  

4.  The criteria for a rating in excess of 0 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Code 7336.

5.  The criteria for a compensable rating for a scar on the 
abdomen have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2001); 
Diagnostic Codes 7802-7805 (effective Aug. 30, 2002).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ulna fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic 
Code 5211.  

7.  Reflex sympathetic dystrophy syndrome is proximately due 
to or the result of service-connected disease or injury.  38 
C.F.R. § 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2004).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for slight 
impairment of the knee or ankle.  In order to warrant a 20 
percent disability rating, the evidence there must be 
moderate knee or ankle disability.  A 30 percent disability 
rating requires marked knee or ankle disability.  

Under Diagnostic Code 7336, a 0 percent evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is assigned in cases of persistent 
bleeding and secondary anemia, or with fissures.

Prior to August 30, 2002, scars were evaluated as follows:  a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  A 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be evaluated for 
limitation of function of the part affected. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10 percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Since there 
was a change in regulation during the pendency of this 
appeal, the Board must consider each version of the 
regulation.  The effective date of a liberalizing VA issue 
may be no earlier than the effective date of the regulation.

Under Diagnostic Code 5211 pertaining to the ulna, nonunion 
in the upper half, with false movement:  with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity of 
the minor extremity warrants a 30 percent evaluation.  
Nonunion in the upper half with false movement and without 
loss of bone substance or deformity, warrants an evaluation 
of 20 percent.  Nonunion in the lower half warrants an 
evaluation of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5211.

Where entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in September 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
has issued supplemental statements of the case in July 1998, 
September 1998, November 1999, and November 2002.  In 
September 2004 correspondence from the appellant's 
representative, the representative stated that there was no 
additional evidence to be submitted.  Thus, in sum, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and opinions.  The claimant was 
specifically advised of the type of evidence that would 
establish the claims.  The claimant has been provided notice 
of what VA was doing to develop the claims, notice of what 
the claimant could do to help the claims and notice of how 
the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

Initially, the Board notes that this case has been in 
appellate status since 1994.  In correspondence received in 
May 1992, and at the May 2000 hearing (Transcript at 3 
(2000), the appellant stated that he was receiving Social 
Security Administration (SSA) disability benefits.  While the 
records have not been associated with the claims file, the 
appellant has been afforded VA examinations and VA and 
private treatment records have been associated with the 
claims file.  There is an abundance  of current competent 
evidence of record showing the present level of severity of 
the appellant's disabilities.  Further development would be 
an exercise in futility and a waste of limited government 
resources.  

I.  Residuals of a Fracture of the Left Distal Fibula

Factual Background

A May 1993 VA treatment record notes mildly decreased 
strength in the left lower extremity.  Strength was noted to 
be 4/5 in the left lower extremity.  

On VA examination in May 1998, there was no tenderness, no 
deformity, and no edema of the left lower extremity.  
Examination of the left ankle and left foot showed no 
tenderness, no deformity, and no edema.  Pain and touch 
sensation were intact in the left ankle and left foot.  
Dorsiflexion of the left ankle was 10 degrees and plantar 
flexion was 45 degrees.  He was able to invert and evert the 
left ankle without difficulty.  There were good peripheral 
pulses in the left lower extremity.  He walked with a slight 
limp favoring his left lower extremity.  X-ray examination of 
the left tibia and fibula, left ankle, and left foot were 
normal.  The diagnoses were intermittent pain in the left 
foot status post fracture of the left fibula and intermittent 
paresthesias of the left foot.  Functional loss due to pain 
in the left ankle and left foot was noted to be moderately 
significant.  

On VA examination in December 2000, precipitating factors 
were noted to be prolonged standing and walking.  No surgery 
on the left leg was noted.  The appellant complained of pain 
in the ankle with excessive standing and walking.  He stated 
that left leg difficulties were affecting his daily 
activities.  No prosthetic was noted.  

On examination of the left leg, there was no deformity, no 
swelling, and no tenderness.  On examination of the left 
knee, there was no swelling or effusion.  The appellant 
denied any problems with the left knee.  Full flexion and 
extension were noted in the left knee without any pain.  X-
ray examination of the left tibia and fibula was normal.  No 
evidence of fracture or deformity of the left tibia or fibula 
was noted.  The left ankle was noted to be normal.  The 
pertinent diagnosis was status post old left distal fibula 
fracture with no residuals, and left ankle pain, etiology 
unclear, x-rays normal.  The examiner commented that there 
were no objective findings present in regard to the old 
healed left fibular fracture and x-ray examination was 
negative.  He stated that mild ankle pain and tenderness were 
not related to the previous closed fracture of the left 
tibia.  

On VA examination in April 2002, the appellant stated the 
left lower extremity had not worsened.  He rated pain on 
movement around the lateral aspect of his ankle with overuse, 
was 5-6 on a scale of 1 to 10.  He complained of tenderness 
and stiffness in the left ankle, and stated that he had used 
a cane since 1986 for left ankle support.  He denied any 
recent surgery or injury.  He stated he had flare-ups with 
the weather approximately three to four times per week.  

On examination, he ambulated with a cane and a slightly 
antalgic gait was noted.  The ankle had full range of motion 
with no laxity.  X-ray examination of the left tibia and 
fibula showed no bony or soft tissue abnormality and was 
noted to be normal.  X-ray examination of the left ankle 
showed no distinct bone, joint or soft tissue abnormality and 
it was noted to be normal.  The relevant diagnosis was 
history of left fibula fracture, minimal functional loss due 
to pain.  

Analysis

At the outset, the Board notes that in a July 1998 rating 
decision, the AOJ assigned a 20 percent evaluation for 
residuals of a left distal fibula fracture, effective May 12, 
1998.  The reasoning provided for the increase was that an 
increase in severity was shown on VA examination in May 1998.  
Our review, however, reflects that there has been no 
significant change in the condition; thus, the staged rating 
is not justified.  The Board has an obligation to review the 
evidence and render a decision that is justifiable to the 
appellant and the Court.  The AOJ has determined that the 
appellant had a change in condition warranting a staged 
rating effective the date of the 1998 VA examination.  
Although it is possible for there to have been a change in 
condition warranting a staged rating, the evidence does not 
lead to a conclusion that there was any significant change, 
effective the day of the 1998 VA examination.  Therefore, 
based upon the objective evidence of record, a uniform 20 
percent rating from the date of claim is herein assigned, 
based on the theory of stabilization of ratings.  38 C.F.R. 
§ 3.344.  The Board further notes that the examination 
reports predating 1998 were generally inadequate for rating 
purposes.  The appellant should not be penalized at this 
stage when the AOJ could have asked for an examiner's opinion 
regarding the duration of the condition.  See McGrath v. 
Gober, 14 Vet. App. 28 (2000).  

The appellant's residuals of a fracture of the left distal 
fibula are rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  In order to warrant a higher 
evaluation, there must be malunion of the tibia and fibula, 
with marked knee or ankle disability.  Full range of ankle 
motion is from 20 degrees dorsiflexion to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2004).  The Board notes 
that range of motion of the left ankle appears to have 
improved.  Specifically, in May 1998 dorsiflexion of the left 
ankle was 10 degrees, while painless, full range of motion in 
the ankle was noted in April 2002.  The appellant is able to 
invert and evert the left ankle without difficulty.  In 
addition, x-ray examination of the left ankle and knee have 
consistently been normal.  Full flexion and extension in the 
left knee was noted in December 2000 and the appellant 
specifically denied any problems with the left knee.  

The Board has considered the provisions of DeLuca v Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R.38 C.F.R. § 4.59.  The 
April 2002 VA examiner specifically stated that there was 
minimal functional loss due to pain.  Strength in the left 
lower extremity was 4/5 in May 1993, and specifically noted 
to be only mildly decreased.  As noted full flexion without 
pain was noted in December.  The Board notes the May 1998 
notation of moderately significant functional loss due to 
pain.   This finding, however, relates to the left ankle and 
left foot.  The December 2000 VA examiner specifically stated 
that mild ankle pain and tenderness were not related to the 
previous closed fracture of the left tibia.  The Board notes 
that the 20 percent disability evaluation assigned 
contemplates impairment in earning capacity, including loss 
of time from exacerbations.  38 C.F.R. § 4.1 (2004).  Thus, 
the Board finds a higher evaluation is not warranted.  

The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent in regard to the 
severity of the residuals of a left distal fibula fracture.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that the left distal fibula fracture is healed, that there is 
full flexion and extension of the left knee, and that any 
ankle pain is unrelated to the left distal fibula fracture.   
Such evidence is far more probative than the veteran's 
unsupported lay opinion.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Migraine

Factual Background

The impression of x-ray examination of the head in July 1991 
was no demonstrable abnormalities in the computed tomography 
(CT) brain scan.  

A VA outpatient treatment record, dated in November 1995, 
notes headaches two to three times per week.  In December 
1994, headaches were noted three to four times per week. 

On VA examination in March 1993, the appellant complained of 
headaches everyday, sometimes lasting 2-3 days.  No prodrome 
was noted.  He stated that he sometimes blacked out from the 
pain.  He related that he was unable to work because the 
intensity of the headaches forced him into bed.  He stated 
that he had not worked since 1985 after crushing his 
vertebra.  The relevant diagnosis was headaches, 
unclassified, moderately severe, and probably post traumatic.  

On VA examination in March 1993, the appellant stated that he 
had headaches everyday.  He related that he would sometimes 
have headache in the morning and/or in the afternoon.  He 
stated that he sometimes had severe headaches lasting 2 to 
three days and that he had to go to bed for three to four 
days.  He stated that he had to quit work because of his 
headaches.  The impression was migraine headache, almost 
daily.  

On VA examination in April 2002, the appellant complained of 
migraine and musculoskeletal headache approximately three to 
four times per week, and crippling headaches three to four 
times per month, lasting one to two days.  He stated that 
crippling headaches were accompanied by weakness and fatigue 
and were brought on by excessive movement, such as walking, 
and that he had to remain in a reclining position.  On 
examination, cranial nerves II to XII were intact.  The 
pertinent diagnosis was history of migraine.  

Analysis

In this case, a higher evaluation is not warranted.  The 
nature of the appellant's headaches includes pain, and the 
appellant has stated that he has blackouts and confines 
himself to bed with an episode.  Based on the entire record, 
the evidence is consistent with prostrating attacks.  The 
evidence, however, does not show very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The Board notes that the appellant has reported varying 
degrees of severity of headaches throughout the appeal 
period.  For example, in November 1995, headaches were noted 
to occur two to three times per week, while in March 1993, he 
stated that he had daily headaches.  Regardless, the March 
1993 VA examiner characterized headaches as moderately 
severe.  This evidence is consistent with a 30 percent 
evaluation.  There is no evidence of very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability to warrant a 50 percent 
evaluation.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu, supra.  The 
Board finds the opinion of the VA examiner to the effect that 
migraine headaches are moderately severe to be more probative 
of the degree of impairment.  Regardless of the frequency of 
the attacks, there is no competent evidence establishing that 
migraine headaches are productive of severe economic 
inadaptability.  The Board notes that while the appellant has 
asserted that he is unable to work due to migraine headaches, 
on VA examination in March 2003, he stated that he had not 
worked since he crushed his vertebra.  Regardless, there is 
no competent evidence to support a finding that migraine 
headaches are productive of economic inadaptability.  Equally 
important are the facts that the appellant has been described 
as having an in ability to present a coherent history or that 
it was virtually impossible to obtain a consistent history.  
The appellant's description of headaches has widely varied 
during the appeal.  Because he is an unreliable historian, 
the full extent of his headache disability is not known and 
further development would not promise a different result.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Hemorrhoids

The appellant's hemorrhoids are currently rated as 0 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic code 7336.  
Under this Diagnostic Code, to warrant a higher evaluation 
there must be large hemorrhoids or thrombotic hemorrhoids 
that are irreducible, with excessive redundant tissue 
evidencing frequent recurrences.  

The Board finds a higher evaluation is not warranted.  In May 
1998, an identified hemorrhoid was specifically noted to be 
small.  The Board notes that while the appellant complained 
of bleeding at the May 2000 hearing, Transcript at 20 (2000), 
and on VA examination in April 2002, that examiner 
specifically stated there was no bleeding and no hemorrhoids.  
In addition, there were no fissures, no fecal leakage, and no 
flare-ups were noted.  

The most probative evidence establishes that the appellant's 
hemorrhoids are not large or thrombotic or irreducible and 
that there have not been frequent recurrences.  Rather, 
hemorrhoids have varied from small to nonexistent with no 
evidence of bleeding.   This objective evidence, prepared by 
skilled professionals, is far more probative than the 
appellant's unsupported lay statements, even if sworn.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against an evaluation in excess of 0 percent and there is 
no doubt to be resolved.  Consequently, the benefits sought 
on appeal are denied.  

IV.  Scar on the Abdomen

The appellant's scar on the abdomen is rated as 0 percent 
disabling under Diagnostic Code 7805.  The appellant 
testified that the scar is tender and painful and caused 
discomfort with stretching.  Transcript at 18-19 (2000).  

On VA examination in July 1998, the scar on the abdomen was 
noted to be 5 cm. long and superficial.  On VA examination in 
July 1998 and April 2002, there were no ulcerations and no 
depression or elevation of the scar.  No tissue loss or 
keloid formation was noted and there was no change in color 
when compared to the other skin.  The scar was specifically 
noted to be normal in texture.  While the scar was noted to 
be superficial in July 1998 and the appellant complained that 
it was tender to touch with occasional movement in April 
2002, the July 1998 examiner specifically stated that there 
was no tenderness.  Equally important, is the fact that the 
April 2002 VA examiner specifically stated the scar was well-
healed and that the appellant moved his torso without pain.  

The most probative evidence establishes that the scar on the 
abdomen is not superficial, poorly nourished, or tender or 
painful.  It does not cause limited motion, and does not 
cover an area of 144 square inches or greater.  Although he 
is competent to report that the scar is painful, his 
assertion is unsupported and not credible, even if sworn.  

The preponderance of the evidence is against an evaluation in 
excess of 0 percent for a scar and there is no doubt to be 
resolved.  Consequently the benefits sought on appeal are 
denied.  

V.  Residuals of a Right Ulna Fracture

Factual Background

A January 1993 VA outpatient treatment record notes possible 
radial nerve pathology.  It was noted to be questionably 
secondary to an old compression fracture.  

On VA examination in March 1993, deformity of the bones of 
the right forearm with bowing of the arm was noted.  There 
was tenderness to touch and to compression and motion of the 
elbow.  The examiner noted some minor limitation of abduction 
and adduction because of pain and tenderness in the forearm 
area.  Use of a cane in the right hand was noted.  Muscle 
strength in the right arm was 5/5, and 4/5 in the left arm.  

A September 1993 VA outpatient treatment record notes 
complaint of pain in the right forearm and hand.  The 
impression of x-ray examination of the right hand was old 
fracture of the 5th metacarpal.  In October 1993, slight 
swelling in the forearm and pain in the forearm on supination 
was noted.  There was slight deformity of the right forearm.  
Pain on completely extending the right thumb, and on 
extending the fingers of the right hand was noted.  The 
records note malunion with decreased rotating motion.  In 
December 1993, he was noted to have difficulty using his 
right hand and arm.  

The impression of x-ray examination of the forearm in January 
1994 was old fracture of the midshaft of the ulnar.  The 
examiner noted that there appeared to be complete bony union.  

On VA examination in July 1998, the examiner noted the 
appellant was right handed and had had a release of the right 
carpal tunnel in October 1995 for right carpal tunnel 
syndrome.  Complaints of cramping in the right forearm and 
hand were noted.  

On examination, there was no right forearm tenderness.  The 
examiner noted that the last 20-25 degrees of supination was 
limited.  There was full range of pronation.  The report 
notes that inability to supinate the right forearm limited 
flexion of the elbow.  Decreased grip strength in the right 
hand was noted.  The impression of x-ray examination of the 
right forearm was noted to be old healed fracture of the 
right ulna and minimal osteoarthritis of the right elbow.  
The diagnosis was residual of old healed fracture of the 
right ulna.  Functional loss due to pain and osteoarthritis 
of the right elbow was noted to be mild-to-moderate.  
Functional loss due to pain was mild-to-moderate.  

VA outpatient treatment records, dated from March 1999 to 
April 1999, note that electromyography (EMG) was normal.  The 
examiner stated that decreased extension of the fingers was 
most like due to old injury.  

On VA examination in December 2000, the examiner stated the 
C-file had been reviewed.  The appellant complained of pain 
in the ulnar aspect of the right forearm and down the right 
elbow.  On examination of the right elbow, there was mild 
tenderness.  No swelling or effusion was noted.  There was 
full flexion, extension, supination and pronation of the 
right elbow.  Moderate pain with supination and pronation was 
noted.  X-ray examination of the right radius and right ulna 
revealed focal deformity of the midshaft of the ulna 
consistent with an old healed fracture.  The right elbow was 
noted to be normal.  The relevant diagnosis was reflex 
sympathetic dystrophy syndrome of the right upper extremity.  

The examiner stated that reflex sympathetic dystrophy of the 
right upper extremity was related to old trauma of the right 
ulna and secondary to carpal tunnel syndrome.  The examiner 
added that it was difficult to differentiate the degree of 
impairment related to right ulnar trauma and carpal tunnel 
syndrome.  

On VA examination in April 2002, the appellant's forearms 
were 29 cms, and bilaterally equal.  No atrophy was noted.  
He had tenderness in the right forearm.  The arm pronated to 
75 degrees with pain and supinated to 80 degrees with pain.  
The left arm was noted to be normal.  Grip was equal, 
bilaterally.  Right wrist flexion was 70 degrees with pain.  
Extension was 50 degrees, with pain.  Ulnar deviation was 30 
degrees with pain.  Radial deviation was 20 degrees, with 
pain.  There was full range of motion of the elbows, 
bilaterally, with complaint of tenderness in the lateral 
aspect of the right elbow.  No swelling was noted.  X-ray 
examination of the right forearm showed a focal bony 
deformity in the middle third of the unlar shaft consistent 
with an old healed fracture.  No other abnormality was noted.  
The impression was focal old headed fracture in the midlle 
third of the ulnar shaft.  The diagnoses were right ulnar 
fracture, minimal functional loss due to pain and limited 
right wrist movement status post right carpal tunnel 
degenerative joint disease, and right elbow pain, mild 
degenerative joint disease.  

Analysis

Initially, the Board notes that the appellant is right 
handed.  Thus, the ratings for a major extremity will be 
considered.  

Residuals of a right ulna fracture are currently rated under 
Diagnostic Code 5211 for impairment of the ulna, and a 10 
percent evaluation has been assigned.  A higher evaluation 
contemplates nonunion in the upper half.  X-ray examination 
in January 1994 showed complete bony union.  The July 1998, 
December 2000, and April 2002 VA examiners stated the 
fracture of the ulna was healed.  The Board notes that x-ray 
examination of the right radius and right ulna in December 
2000 was noted to be consistent with an old healed fracture 

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence.  The most probative 
evidence establishes that there is no nonunion and that the 
right ulna fracture is healed.  The Board notes that x-ray 
examination in December 2000 showed  the right elbow was 
normal.  Thus, an evaluation in excess of 10 percent for 
residuals of a fracture to the right ulna is not warranted 
under Diagnostic Code 5211 or 5212.  

In addition, limitation of motion of his left elbow and 
forearm does not warrant an increased rating.  Diagnostic 
Code 5206 requires forearm flexion limited to 90º in order to 
warrant a 20 percent rating, or extension of the forearm to 
75 degrees.  The December 2000 VA examination report shows 
full flexion and extension.  Diagnostic Code 5213 awards a 20 
percent rating for pronation with motion loss beyond the last 
quarter of arc, when the hand does not approach full 
pronation.  See 38 C.F.R. § 4.71, Plate I (2004).  In July 
1998, there was full pronation and in April 2002, pronation 
was to 75 degrees.  While limited and/or pain on supination 
has been noted, it is not limited to 30 degrees or less.  In 
fact, in April 2002, supination was to 80 degrees.  

The Board has considered DeLuca v Brown, 8 Vet. App. 202 
(1995).  The December 2000 VA examiner stated that functional 
impairment of the right upper extremity was severe.  That 
examiner, however, diagnosed reflex sympathetic dystrophy 
syndrome.  It is not shown that that there is additional 
functional impairment beyond that contemplated by the 10 
percent evaluation assigned as a result of residuals of the 
right ulna fracture.  While the July 1998 examiner noted 
functional impairment due to pain as mild to moderate, the 
Board notes that the appellant is essentially able to fully 
extend the right upper extremity.  The April 2002 VA examiner 
specifically stated that there was minimal functional 
impairment.  Therefore, an increased rating based on 
functional limitation is not warranted based on 
38 C.F.R.38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  

Lastly, the Board notes that there is no evidence showing 
that the residuals of the ulna fracture involve an articular 
surface of either the wrist or elbow.  Thus, there is no 
fracture-associated arthritis.  In regard to impairment in 
the wrist and/or hand and fingers, the evidence does not 
establish that right hand or wrist impairment is related to 
the remote, healed right mid-ulnar shaft fracture.  In fact, 
the records reflect that the appellant had an old fracture of 
the 5th metacarpal.  The Board notes that any neurological 
findings will be considered by the AOJ in association with 
evaluating reflex sympathetic dystrophy of the right upper 
extremity, service connection for which as been granted 
herein.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

VI.  Reflex Sympathetic Dystropy Syndrome

Initially, the Board notes that the December 2000 VA examiner 
diagnosed reflex sympathetic dystrophy syndrome of the right 
upper extremity.  Because this issue is inextricably 
intertwined with the issue regarding the evaluation of 
service-connected residuals of the right ulna, it is 
addressed herein.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Thus, in this case, in order to warrant service connection 
for reflex sympathetic dystrophy syndrome of the right upper 
extremity, the evidence must show that the appellant's 
service-connected residuals of a right ulna fracture either 
caused or aggravated reflex sympathetic dystrophy syndrome of 
the right upper extremity.  

The appellant is service-connected for residuals of a 
fracture of the right ulna.  The records reflect a diagnosis 
of reflex sympathetic dystrophy syndrome of the right upper 
extremity.  In December 2001, the VA examiner stated that 
reflex sympathetic dystrophy syndrome of the right upper 
extremity was related to old trauma of the right ulna.  
Therefore, there is a basis upon which to conclude that 
reflex sympathy dystrophy syndrome  of the right upper 
extremity is proximately due to the right ulna fracture.  
38 C.F.R. § 3.310.  

Based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for reflex sympathetic 
dystrophy syndrome of the right upper extremity.  The Board 
also notes that the decision is based upon the evidence of 
record.  If it was determined that the medical opinion was 
inadequately supported or not competent, there was an 
obligation to retain the file.  The Board finds it suspect 
that reflex sympathetic dystrophy would be clearly diagnosed 
in December 2000, and that the April 2002 examiner would not 
rule it in or rule it out.  








ORDER

A uniform 20 percent evaluation for residuals of a left 
distal fibula fracture is granted.  

An increased evaluation for residuals of a fracture of the 
left tibia and fibula is denied.  

An increased evaluation for headaches is denied.

An increased evaluation for hemorrhoids is denied.  

An increased rating for a scar on the abdomen is denied.  

An increased rating for residuals of a right ulna fracture is 
denied.  

Service connection for reflex sympathetic dystrophy syndrome 
of the right upper extremity is granted.  



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


